Citation Nr: 1235259	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  08-05 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel



INTRODUCTION

The Veteran had recognized service with the Philippine Commonwealth Army from September 1941 to April 1942 and the Regular Philippine Army from December 1945 to February 1946.  He died in April 1991.  The appellant is his surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which denied the appellant's request to reopen the claim for service connection for the cause of the Veteran's death.

In July 2010, the Board denied the appellant's request to reopen the claim for service connection for the cause of the Veteran's death, finding that new and material evidence had not been submitted.  The appellant appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In April 2011, the Court granted the parties' Joint Motion for Remand.  The Court vacated and remanded the Board's July 2010 decision.  

In September 2011, the Board reopened the claim for service connection for the cause of the Veteran's death, and remanded the claim for service connection, on the merits, for additional development.  The case has since returned to the Board for further appellate action.

A review of the Veteran's Virtual VA electronic claims file reveals no additional records.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that further RO action on the Veteran's claim for service connection for the cause of the Veteran's death is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

To establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially to his death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that service-connected disability casually shared in producing death; rather, a causal connection must be shown.  Id.  

The record reflects that the Veteran died in April 1991.  The primary cause of death was a cerebrovascular accident.  The death certificate lists an antecedent cause of hypertension.

In the Board's September 2011 remand, the Board instructed that the Veteran's claims file should be reviewed by an appropriate physician for opinion as to whether the Veteran's hypertension was incurred in service or whether the Veteran's cause of death was related to service.

In a December 2011 opinion report, a VA physician determined that, based upon his review of the claims file, the Veteran's hypertension was less likely as not related to service, and that the Veteran's death from cerebrovascular accident was also less likely as not related to service.

As pointed out by the appellant's attorney, while the July 2011 VA physician provided an opinion, he failed to discuss a number of relevant factors in formulating his opinion in his rationale.  While the VA physician found no evidence of incurrence of hypertension until a few years after the Veteran's discharge from service, he did not discuss the March 2003 letter from Dr. P. noting the Veteran's complaints of hypertension with easy fatigability since service.  As pointed out by the appellant's attorney, lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, the VA physician failed to reconcile his opinion in light of the positive opinions of Dr. P. indicating that the Veteran's hypertension was related to service.

Additionally, as noted by the appellant's attorney, the VA physician failed to indicate whether the Veteran's in-service stressors-including a verified stressor of incurring a shrapnel wound in Bataan, and the reported stressors of surrendering to the Japanese and escaping the Bataan Death March-were severe enough to result in the subsequent development of hypertension.  In the alternative, the appellant's attorney requests opinion as to whether the Veteran's hypertension was due to his service-related posttraumatic stress disorder (PTSD), as noted in private treatment record.

As such, the December 2011 opinion is insufficient to resolve the appellant's claim for service connection for the cause of the Veteran's death.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Therefore, the Board finds that the claims file should be returned to the December 2011 VA physician for an opinion with respect to whether the Veteran's hypertension had it onset in or is medically related to service, to include whether it was caused or aggravated by service-related PTSD.  If the prior examiner is not available, or is unable to provide the requested opinion, the claims file should be reviewed by another physician with the appropriate expertise.

Further, to ensure that all due process requirements are met, while this matter is on remand, the RO should also give the appellant another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the appellant should explain that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should send to the appellant and her attorney a letter requesting that the appellant provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

The RO should also clearly explain to the appellant that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the appellant responds, the RO should assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file. If any records sought are not obtained, the RO should notify the appellant and her attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses from each contacted entity have been associated with the claims file, or, a reasonable time period for the appellant's response has expired, the entire claims file, to include a complete copy of this REMAND, should be forwarded to the examiner who provided the opinion in December 2011 for an addendum opinion.  If the December 2011 opinion writer is unavailable, the claims file should be reviewed appropriate physician for the requested opinion.

The physician is asked to provide an opinion as to the relationship, if any, between service or service-connected disability and the Veteran's death.  In particular, the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's hypertension had its onset in service or is otherwise related to service, to include his verified in-service stressor of incurring a shrapnel wound in Bataan.

In providing the requested opinion, the examiner is asked to specifically comment on and discuss the Veteran's credible report of chronic hypertensive symptoms since service, and well as Dr. P.'s positive opinions with regard to the onset of hypertension in service.

In addition, the examiner is asked to address whether it is at least as likely as not that the Veteran's hypertension was caused by or aggravated beyond the natural progression due to service-related PTSD.

The physician should set forth all findings, along with complete rationale for the conclusions reached, in a printed report.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. See Stegall v. West, 11 Vet. App. 268   (1998).

5.   After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for service connection for the cause of the Veteran's death (to particularly include all that added to the record since the RO's last adjudication of the claim) and legal authority.

6.  If the benefit sought on appeal remains denied, the RO must furnish to the appellant and her attorney an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



